I agree to the reversal, and believe further that it is reversible error to charge on provoking a difficulty when the evidence does not raise that issue. This fact would necessarily eliminate self-defense. A charge on this issue is never permissible except as an estoppel to self-defense — perfect or imperfect. This the court can not assume, against the facts, in his charge, and thus authorize a conviction when there are no facts as a predicate. White's P.C., secs. 1211, 1212, for collation of authorities. It is necessarily injurious.